           Case 18-50489-CSS   Doc 227   Filed 06/23/20   Page 1 of 33




                   IN THE UNITED STATES BANKRUPTCY COURT

                          FOR THE DISTRICT OF DELAWARE

IN RE:                              )     Chapter 11
                                    )     Case No. 16-11501 (CSS)
MAXUS ENERGY CORPORATION,           )
et al.,                             )     Jointly Administered
                                    )
                   Debtors.         )
___________________________________ )
MAXUS LIQUIDATING TRUST,            )
                                    )
                   Plaintiff,       )
        v.                          )     Adv. Pro. No.: 18-50489 (CSS)
                                    )
YPF S.A., YPF INTERNATIONAL S.A., )
YPF HOLDINGS, INC., CLH             )
HOLDINGS, INC., REPSOL, S.A.,       )
REPSOL EXPLORATION, S.A, REPSOL )
E&P USA, INC., REPSOL OFFSHORE )
E&P USA, INC., REPSOL E&P T&T       )
LIMITED AND REPSOL SERVICES         )
COMPANY                             )
                                    )
             Defendants.            )
___________________________________ )

                                  OPINION

FARNAN LLP                                MORRIS, NICHOLS, ARSHT
Brian E Farnan                            & TUNNELL LLP
Michael J. Farnan                         Robert J. Dehney
919 North Market Street                   Curtis S. Miller
12th Floor                                1201 North Market Street
Wilmington, DE 19801                      Wilmington, Delaware 19899

-and-                                           -and-

WHITE & CASE LLP                          WEIL, GOTSHAL & MANGES LLP
J. Christopher Shore                      Corey D. Berman
1221 Avenue of the Americas               1395 Brickell Avenue, Suite 1200
                Case 18-50489-CSS            Doc 227       Filed 06/23/20   Page 2 of 33




New York, New York 10020                                    Miami, Florida 33131
Counsel for the Liquidating Trust                           Counsel for Defendants Repsol, S.A.,
                                                            Repsol Exploración S.A., Repsol USA
John J. Kuster                                              Holdings Corp., Repsol E&P USA, Inc.,
SIDLEY AUSTIN LLP                                           Repsol Offshore E&P USA, Inc., Repsol
787 Seventh Avenue                                          E&P T&T Limited and Repsol Services
New York, New York 10019                                    Company

-and-

Matthew McGuire
LANDIS RATH & COBB LLP
919 N. Market Street, Suite 1800
Wilmington, Delaware 19801

Counsel for YPF S.A., YPF
International S.A., YPF
Holdings, Inc. and CLH
Holdings, Inc.

Dated: June 23, 2020

Sontchi, C.J.________________

                                           INTRODUCTION

          Before the Court is a discovery dispute between (i) the Maxus Liquidating Trust,

the plaintiff (the “Trust”), (ii) defendants YPF S.A., YPF International S.A., YPF Holdings,

Inc. and CLH Holdings, Inc. (collectively, “YPF”), and (iii) defendants Repsol S.A., Repsol

Exploración, S.A., Repsol USA Holdings Corp., Repsol E&P USA, Inc., Repsol Offshore

E&P USA, Inc., Repsol E&P T&T Ltd., and Repsol Services Company (collectively,

“Repsol” and together with YPF, the “Defendants”). By way of background the causes

of action in the complaint principally revolve around fraudulent conveyance, and alter

ego/veil-piercing claims. Pursuant to the simultaneous discovery dispute letters1 and


1   Adv. D.I. 216, 217, and 219 (the “Opening Letters”).

                                                      2
              Case 18-50489-CSS            Doc 227       Filed 06/23/20       Page 3 of 33




simultaneous responses2 there appear to be three main unresolved issues: (i) the number

of depositions each side will be permitted to take; (ii) the extent of discovery into the facts

underlying certain environmental claims against the estate; and (iii) the validity of certain

privilege claims. Several collateral issues were raised in the Letters and will be discussed

below. The Court conducted a telephonic hearing on April 20, 2020, regarding these

disputes3 (the “Hearing”). At the conclusion of the Hearing, the Court took the matter

under advisement. The matter is ripe for decision.

                                  JURISDICTION AND VENUE

        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court has the judicial power to

enter a final order.

                                           BACKGROUND

    A. General Background

        In December 2005, the State of New Jersey (the “State”) filed a civil action against

Maxus, Tierra Solutions, Inc. (“Tierra”), CLH Holdings, YPF, YPF Holdings, Repsol, and

Occidental Chemical Corporation (“Occidental”) (collectively, the “Defendants”),

alleging they were liable for environmental damage and pollution of the Passaic River in




2 Adv. D.I. 220, 221, and 222 (the “Responsive Letters” and, together with the “Opening Letters,” the
“Letters”).
3 Transcript of Hr’g, Apr. 20, 2020 (D.I. 225). Docket items in the main case (Del. Bankr. Case No. 16-11501)
shall be noted as “D.I. #“); and docket items in the adversary action (Del. Adv. Case No. 18-50489) shall be
noted as “Adv. D.I. #.”

                                                     3
            Case 18-50489-CSS        Doc 227     Filed 06/23/20   Page 4 of 33




New Jersey (the “New Jersey Action”). Specifically, the State alleged that the pollution

stemmed from 80 Lister Avenue in Newark, New Jersey (the “Lister Site”), a former site

of Maxus, which is expressly covered as part of Maxus’s defense and indemnity

obligation to Occidental in the Stock Purchase Agreement (wherein Maxus sold its

chemicals business to Occidental), and that the Defendants were responsible for

environmental remediation of the Passaic River arising out of the Lister Site.

       The New Jersey Action consists of (i) the YPF Claims brought by Occidental,

alleging mainly that YPF is an alter ego of Maxus; (ii) the Occidental Claims, alter ego-

based claims against Repsol, and (iii) the Repsol Counterclaim, a counterclaim brought

by Repsol against Occidental under the New Jersey Spill Act.

       Extensive discovery was conducted with respect to those cross-claims, among

other claims, which included deposing nearly 50 fact witnesses, many of whom were

deposed for more than one day, for a collective total of 71 days of depositions.

Importantly, in the New Jersey Action, before the 35 fact witness depositions were taken,

the New Jersey court had already dismissed ten of Occidental’s twelve asserted cross-

claims against Maxus, YPF, and Repsol.

       On June 17, 2016 (the “Petition Date”), Maxus and certain of its affiliates and

subsidiaries (collectively, the “Debtors”) filed voluntary petitions under chapter 11 of the

Bankruptcy Code in this Court.

       On June 20, 2016, Occidental moved in the New Jersey Bankruptcy Court to

transfer the venue of the NJ Environmental Litigation to this Court. On June 28, 2016, the


                                             4
              Case 18-50489-CSS            Doc 227       Filed 06/23/20       Page 5 of 33




New Jersey Bankruptcy Court granted Occidental’s motion, and the NJ Environment

Litigation was transferred to this Court. The NJ Environmental Litigation consists of

(i) the YPF Claims, brought by Occidental, alleging mainly that YPF is an alter ego of

Maxus; (ii) the OCC Claims, alter ego-based claims against Repsol, and (iii) the Repsol

Counterclaim, a counterclaim brought by Repsol against Occidental under the New

Jersey Spill Act. The Removed Claims are thus comprised of the YPF Claims, the OCC

Claims, and the Repsol Counterclaim.

        On July 20, 2016, Repsol moved to remand the OCC Claims and Repsol

Counterclaim to the New Jersey Court. The YPF Claims were not at issue in Repsol's

motion to remand. On November 15, 2016, this Court entered the Order and the Opinion,4

granting Repsol’s motion, and remanded the OCC Claims and Repsol Counterclaim to

New Jersey. The Court based its decision on permissive abstention.5 Following this

Court’s decision to grant Repsol’s motion to remand, on November 29, 2016, Occidental

filed a motion for clarification or, in the alternative, for reconsideration of the Court's

aforementioned Order and Opinion. Thereafter, the Court entered its “Clarification

Opinion”6 and Order. Wherein the Court held:



4 NJ Dep’t of Envtl. Prot. v. Occidental Chem. Corp. (In re Maxus Energy Corp.), 560 B.R. 111 (Bankr. D. Del.
2016).
5 Maxus Energy Corp., 560 B.R. at 128–29 (“[C]ourts have held that “evaluating the twelve factors is not a
mathematical formula” yet, when the majority of factors weigh in favor of abstention, the court should do
just that. Specifically, when those factors favoring abstention are the more substantive ones, abstention is
appropriate. All substantive factors in the instant permissive abstention analysis favor abstention and
remand.”).
6NJ Dep’t of Envtl. Prot. v. Occidental Chem. Corp. (In re Maxus Energy Corp.), 571 B.R. 650, 653 (Bankr. D.
Del. 2017) (the “Clarification Opinion”).

                                                     5
                   Case 18-50489-CSS      Doc 227     Filed 06/23/20   Page 6 of 33




                    The Court’s previous finding that the claims were property of
                    the Debtors’ estates (i) is supported by controlling Third
                    Circuit law, and (ii) was a necessary element for ruling on the
                    Motion for Remand, and, therefore, does not meet the burden
                    of “completely disregarding controlling law,” nor does it
                    result in manifest injustice necessary to warrant clarification
                    or reconsideration under Rule 59(e).7

On April 19, 2017, the Debtors filed the Amended Disclosure Statement for the Amended

Chapter 11 Plan of Liquidation Proposed by Maxus Energy Corporation, et al. and the Official

Committee of Unsecured Creditors.8 On May 20, 2017, the Debtors filed the Amended Chapter

11 Plan of Liquidation Proposed by Maxus Energy Corporation, et al. and the Official Committee

of Unsecured Creditors9 (as the same may be amended, modified, and/or supplemented

from time to time, the “Plan”). On May 22, 2017, the Court entered Order Confirming

Amended Chapter 11 Plan of Liquidation Proposed by Maxus Energy Corporation, et al. and The

Official Committee of Unsecured Creditors Pursuant to Chapter 11 of the Bankruptcy Code10

confirming the Plan (the “Confirmation Order”). On July 17, 2017, the Debtors filed the

Notice of (I) Entry of Order Confirming Amended Chapter 11 Plan of Liquidation, (II) Occurrence

of Effective Date, and (III) Related Bar Dates11 (the “Effective Date Notice”) informing parties

in interest that the Plan became effective on July 14, 2017 (the “Effective Date”). On the

Effective Date, the Trust was formed.




7    Id. at 653.
8    D.I. 1232.
9    D.I. 1451.
10   D.I. 1460.
11   D.I. 1701.

                                                  6
                    Case 18-50489-CSS         Doc 227      Filed 06/23/20       Page 7 of 33




      B. Procedural Background Regarding this Adversary Proceeding

          This adversary action was commenced by the Trust on June 18, 2018.12 Thereafter,

Repsol moved this Court to abstain from hearing the adversary action. 13 YPF, and later

Repsol, moved to dismiss the adversary action.14 The Court denied both motions to

dismiss on February 15, 2019.15 On February 25, 2019, the Court entered an Order and

Opinion denying the motion for abstention;16 from which the Defendants filed motions

to filed interlocutory appeals;17 which were subsequently denied by the United States

District Court for the District of Delaware (the “District Court”).18

          Thereafter, separately, YPF and Repsol filed a motions to file an interlocutory

appeal related to the denial YPF’s motion to dismiss. 19 The District Court denied both

motions for interlocutory appeal.20 The Defendants also filed motions to withdraw the

reference,21 which were also denied by the District Court.22




12   Adv. D.I. 1.
13   Adv. D.I. 32 and 35.
14   Adv. D.I. 50, 51, 57 and 58.
15   Adv. D.I. 107 (Letter Op.) and 108 (Order).
16   Adv. D.I. 111 (Opinion) and 112 (Order).
17   Adv. D.I. 131 (notice of interlocutory appeal) and 132 (motion for leave to appeal).
18   Adv. D.I. 211.
19   Adv. D.I. 119 (YPF) and 123 (Repsol).
20   Adv. D.I. 207.
21   Adv. D.I. 181 (Repsol) and 186 (YPF).
22   Adv. D.I. 215.

                                                       7
                 Case 18-50489-CSS            Doc 227       Filed 06/23/20   Page 8 of 33




          The Defendants also filed a motion to, among other things, treat the depositions

taken in the NJ Environmental Litigation as if they were taken in this adversary action.23

These motions were denied by this Court.24

          As a result, the adversary action is proceeding before this Court pursuant to

Amended Case Management Plan and Scheduling Order Scope of Discovery (“Case Scheduling

Order”).25 Pursuant to the Case Scheduling Order, fact discovery was scheduled to

conclude at the end of April 2020. However, at the conclusion of the argument on the

current discovery dispute, held April 20, 2020, the Court held all discovery in abeyance

until the issues set forth herein could be decided.26 As a result, the Case Scheduling Order

must also be further amended pursuant to the rulings set forth herein.

                                                   ANALYSIS

A.        Number of Depositions

          The Trust asserts that each side, i.e., plaintiff on the one hand and Defendants on

the other, should be allowed up to 15 fact witness depositions whereas the Defendants

request up to 35 fact witnesses per side. Federal Rule of Civil Procedure 30(a)(2)(A) states:

                   (2) With Leave. A party must obtain leave of the court, and the
                   court must grant leave to the extent consistent with Rule
                   26(b)(1) and (2):

                           (A) if the parties have not stipulated to the deposition
                   and:



23   Adv. D.I. 153 (Repsol) and 156 (YPF).
24   Adv. D.I. 193 (Letter Op.) and 194 (Order).
25   Adv. D.I. 213.
26   Transcript of Hr’g, Apr. 20, 2020, 81:6-20. Adv. D.I. 225.

                                                        8
                 Case 18-50489-CSS            Doc 227       Filed 06/23/20     Page 9 of 33




                                  (i) the deposition would result in more than 10
                           depositions being taken under this rule or Rule 31 by
                           the plaintiffs, or by the defendants, or by the third-
                           party defendants . . . .27

Importantly, Federal Rule of Civil Procedure 26(b)(1) states that the requested discovery

must be “proportional to the needs of the case, considering the importance of the issues

at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit.”28 The rule continues that discovery should not be unreasonably cumulative or

duplicative.29 Furthermore, “[t]o justify its request, a party is required to specify the

individuals it wishes to depose and make a ‘particularized showing’ of the reasons the

additional depositions are needed.30 Although Rule 30(a)(2)(A) uses the word “must,”

the judge’s decision must be “proportional.”

          In support of the argument that each side should be allowed 35 depositions, the

Defendants make several points. The Defendants assert that (i) this is a very complex

case involving a 485 paragraph complaint (130 pages long) asserting 23 causes of action

against 12 defendants, the allegations of which span decades and three separate regimes

of corporate ownership; (ii) the Trust asserts damage claims as high as $14 billion under

27   Fed. R. Civ. P. 30(a)(2)(A)(i) (emphasis added), made applicable by Fed. R. Bankr. P. 7030.
28   Fed. R. Civ. Pro. 26(b)(1), made applicable by Fed. R. Bankr. P. 7026.
29Fed. R. Civ. P. 26(b)(2), made applicable by Fed. R. Bankr. P. 7026. “According to Rule 26(b)(1) and (2),
parties may obtain discovery of non-privileged matters relevant to any party’s claim or defense so long as
they are proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1).” Jenkins v. Miller, No. 2:12-CR-184,
2020 WL 64306, at *2 (D. Vt. Jan. 7, 2020).
30Arconic Inc. v. Novelis Inc., No. CV 17-1434, 2018 WL 6732992, at *6 (W.D. Pa. Nov. 6, 2018) (citation
omitted).

                                                        9
               Case 18-50489-CSS   Doc 227      Filed 06/23/20   Page 10 of 33




the alter-ego theory of liability; and (iii) witnesses are located on three continents and

have individual knowledge of distinct facts. Furthermore, the Defendants assert that if

the Court and/or the Trust would allow use of the depositions previously taken in the

NJ Action, then twenty of the requested depositions would not be needed to be taken in

this action.

       The Court notes that the Trust does not have its own witnesses per se, as it is an

entity created out of the Plan and Confirmation Order. This, in and of itself, limits the

number of depositions required by Defendants as many of the persons on the Defendants’

deposition list will also appear on the Trust’s list. Nonetheless, the Court is mindful of

the extensive time-period covered by the allegations and the numerous changes in

corporate regimes, which has served to multiply the number of potential witnesses. On

the other hand, the Court does not believe it is proportional discovery to take the

deposition of every person at a meeting, for example. Rather, the information can be

fairly gathered through a representative person or persons at each meeting. Moreover,

although there is a long history between the parties, the Trust is alleging a series of

fraudulent transfers and alter-ego/veil piercing theories of liability against the

Defendants.      Although rooted in the facts, these claims are not overly complex.

Bankruptcy lawyers routinely litigate large fraudulent conveyance cases without taking

anything remotely approaching 70 depositions. Thus, the Court has considered the

“proportional to the needs of the case, considering the importance of the issues at stake

in the action, the amount in controversy, the parties’ relative access to relevant


                                           10
                Case 18-50489-CSS            Doc 227        Filed 06/23/20    Page 11 of 33




information,”31 and finds that each side shall be given leave to take the depositions of no

more than 20 fact witnesses.32

      B. Scope of Discovery

          The parties disagree regarding the scope of discovery for the alter ego/veil

piercing claims and related damages.

          In the Plan and related Confirmation Order, the Court approved settlement and

allowance of the most significant claims against the Debtors’ estates. The Plan-related

claims comprise approximately $700 million of the total allowed Class 4 environmental

claims, which were liquidated and non-contingent. The Trust and the Debtors further

settled or allowed additional claims after the Effective Date, in accordance with Article

X.C of the Plan, with a total Class 4 claims pool of around $708 million as of today (plus

disputed claims).

          The Trust believes that this Court’s claims allowance and settlement approvals

sufficiently establish the existence of valid prepetition claims against the Debtors’ estates

that provide prima facie proof of damages on the alter ego counts. The Trust argues that

the Defendants’ proposed discovery (outlined below) would be expensive and time

consuming and is simply unnecessary.




31   Fed. R. Civ. Pro. 26(b)(1), made applicable by Fed. R. Bankr. P. 7026.
32  The Court has already ruled that the depositions taken in the NJ Action would not be admissible as if
taken in this action. Adv. D.I. 193 (Letter Op.) and 194 (Order). Although the parties may come to some
sort of agreement regarding the use of the NJ Action depositions; the Court is not reconsidering its ruling
at this time and does not weigh-in on the parties discussions regarding use of the NJ Action depositions.

                                                       11
                Case 18-50489-CSS         Doc 227        Filed 06/23/20    Page 12 of 33




          YPF and Repsol seek blanket authorization to take discovery on, and challenge,

the underlying allowed creditor claims, on the assumption that the Trust must prove the

validity of every allowed claims of every creditor. YPF and Repsol argue that Article

XV.P of the Plan provides: “[n]either the allowance or disallowance of any Claim against

any Debtor in these Chapter 11 Cases, nor the allowed amount of any Claim, shall have

any precedential, preclusive or other effect, including as a purported measure of any

valuation or damages, against any person or entity in any litigation, including in any

Causes of Action preserved under the Plan . . . .”33 Although none of the Defendants

objected to the Plan in relation to the Class 4 claims nor do they object to the claim

settlements now, they argue that the claims, as settled are not proven damages.

          The linchpin of the Defendants’ argument is that there is a casual connection

between the specific environmental claims and purported alter ego conduct, such that if

the Defendants’ purported alter ego conduct did not cause the underlying claim to go

unpaid, then neither Defendant can be held liable for it as Maxus’s alter ego.34




33   D.I. 1451 (Art. XV.P).
34 Repsol also claims that it was not a party in interest in the Chapter 11 Cases and did not have standing
to object or to challenge actions taken by the Debtors, Trust, or claims asserted by Maxus’ creditors and
that Repsol never filed a proof of claim. The Repsol Defendants appeared numerous times in these
Chapter 11 Cases; including, but not limited to, (i) the remand and removal proceedings in front of this
Court (Case No. 16-51025, D.I. 28; Case No. 16-11502, D.I. 85, 758, 1024, and 1100), (ii) attendance at
depositions on the Debtors’ DIP Motion, (iii) agreeing to be bound by the Protective Order in effect in the
Chapter 11 Cases (see Case No. 16-11501, D.I. 402), (iv) filing an objection to the Disclosure Statement
Motion (Case No. 16-11501; D.I. 1172), and (v) filing an objection to the Committee’s motion to enforce the
Site Transition Agreement (Case No. 16-11501; D.I. 1986). Furthermore, Article XI.J of the Plan was
included at the express request of Repsol to resolve their Plan objection (Case No. 16-11501; D.I. 1410).
Although the Court is not remarking on Repsol’s standing, as such was not requested of the Court and is
thus not ripe; the Court dismisses this argument without further discussion, as Repsol was an active
participant in these Chapter 11 cases and this argument is wholly without merit.

                                                    12
              Case 18-50489-CSS           Doc 227        Filed 06/23/20     Page 13 of 33




        The Defendants further assert that there is no basis in law that the Trust’s assertion

that so long as independent parties settle claims against the estate and the Court approves

them as reasonable that the Defendants are limited to challenging only the propriety of

the claim settlement process and not for the merits of the underlying claim.

        The Trust responds that (i) no casual connection between the Defendant’ conduct

and the harm to creditors for which recovery is required and (ii) discovery relating to the

claims themselves will not be relevant to damages because the Debtors “harm” was the

claims.    Furthermore, an analysis of creditor-by-creditor harm is not necessary for

damages – it can be generalized per this Court’s Clarification Opinion, wherein the Court

held that there was a “two-part test for determining whether a claim constitutes property

of the bankruptcy estate: (1) the claim must be one that both existed at the commencement

of the filing and that the trustee could have asserted on his own behalf under applicable

state law; and (2) the claim must be a general one, with no particularized injury arising

from it.”35 The Trust conclude that the damages are what the Defendants took out of the

Debtors because of their derogation of proper corporate separateness.

        YPF and Repsol argue that nothing in Confirmation Order limits YPF from fully

defending themselves, including from underlying environmental liability that the Trust

seeks to impose on YPF though alter-ego theory. The Defendants further reply that they


35  Clarification Opinion, 571 B.R. at 658 (citations omitted). The Court also held “for purposes of
determining whether a claim based upon a theory of successor or alter ego liability against a third-party
non-debtor belongs to the bankruptcy estate, Emoral holds that, notwithstanding the individualized nature
of the injury or cause of action, to the extent the other creditors and the debtor could pursue claims based
upon the same theory, the claim in question should be considered general, and, therefore, property of the
bankruptcy estate.” Id. at 657 (citing In re Emoral, Inc., 740 F.3d 875, 877 (3d Cir. 2014)).

                                                    13
              Case 18-50489-CSS            Doc 227         Filed 06/23/20     Page 14 of 33




are not challenging the Trust’s claims process. Rather, they are challenging the use of

those claims against YPF as a measure of damages against YPF even though the Plan

specifically reserved the right for YPF to defend themselves.

        In other words, the Defendants are arguing that if they committed the “wrong” it,

nonetheless, did not cause the environmental liabilities to occur. However, the alter-ego

liability being asserted is the spin-off of Maxus and isolating the environmental liabilities

with the Debtors, not necessarily causing the pollution in the first instance. As a result,

the Defendants do not believe they should be responsible for the environmental

remediation; rather, at most the “harm” caused by the corporate action of isolating the

liabilities. This argument is too clever by half because if the wrongs alleged are true –

then these environmental liabilities would have been the Defendants’ responsibility, but

now they want to limit the alleged wrongs to just the damages arising from the corporate

behavior. Environmental liability is not like a breach of contract claim or a tort –

environmental liability stays with the land and the ownership regardless of who caused

the original damage.36 Here, the alleged alter-ego claims directly resulted in the claims

against the estates, including the settled claims.


36  See, e.g., New York State Elec. & Gas Corp. v. FirstEnergy Corp., 808 F. Supp. 2d 417, 488 (N.D.N.Y. 2011),
aff’d in part, vacated in part, remanded, 766 F.3d 212 (2d Cir. 2014) (citations omitted) (“Generally speaking,
§ 107(a) [of Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(“CERCLA”), Pub.L. No. 96–510, 94 Stat. 2767] provides for joint and several liability among [Potentially
Responsible Parties (“PRPs”)] . . . ; under that section one PRP can be potentially responsible for the entire
amount expended to remove or remediate hazardous materials.”); Niagara Mohawk Power Corp. v. Chevron
U.S.A., Inc., 596 F.3d 112, 120 (2d Cir. 2010) (citations omitted)) (“CERCLA empowers the federal
government and the states to initiate comprehensive cleanups and to seek recovery of expenses associated
with those cleanups. Somewhat like the common law of ultra-hazardous activities, property owners are
strictly liable for the hazardous materials on their property, regardless of whether or not they deposited
them there.”); Agere Sys., Inc. v. Advanced Envtl. Tech. Corp., 602 F.3d 204, 216 (3d Cir. 2010).

                                                      14
                 Case 18-50489-CSS         Doc 227        Filed 06/23/20     Page 15 of 33




           The Trust asserts that the Court should accept the “all liability theory,” or general

theory of liability. The Trust’s theory is that once a defendant is liable for abusing the

corporate form, the defendant is susceptible to a claim of each creditor that the individual

liability needs to be addressed by the claim of each creditor. In other words, the Trust

seeks to establish that the independent directors looked at each claim and reached an

appropriate settlement of each claim. This would necessitate information only concerning

the settlements in the Plan and that spring out of the Plan. The Trust asserts that this

would negate the need for discovery based on, for example, the soil samples at the

polluted sites (i.e. opening up discovery in the Environmental Protection Agency’s claim,

the Ohio Environmental Protection Agency’s claim, etc.), which the Defendants are now

seeking.

           The Defendants refer to FirstEnergy Corp. for the proposition that the fraud or

wrong sought to be imposed on the Defendants was the corporate misconduct of the

merger being alleged and not the creation of the pollution. The Defendants assert that

this stands for the proposition that there must be a proximate cause for the damages being

asserted.37 FirstEnergy Corp. states:

                      Courts will pierce the corporate veil to prevent fraud or
                      achieve equity by imposing a corporate obligation upon a
                      parent. But to successfully pierce the veil, a plaintiff must
                      show both domination of the corporation and that “such
                      domination was used to commit a fraud or wrong against the
                      plaintiff which resulted in plaintiff’s injury.”38

37   Tr. 40:8-41:4.
38New York State Elec. & Gas Corp. v. FirstEnergy Corp., 766 F.3d 212, 229 (2d Cir. 2014) (citations omitted)
(“Here, the ‘fraud’ or ‘wrong’ committed by AGECO would be the merger of the subsidiaries into NYSEG,

                                                     15
             Case 18-50489-CSS            Doc 227        Filed 06/23/20    Page 16 of 33




However, the FirstEnergy Corp. held that the fraud was the corporate misconduct as a

result of the merger and not the creation of the pollution. Similarly, here, the wrong being

alleged is the corporate misconduct and not the actual pollution, as a result it seems

inconsistent that the Defendants also want discovery related to the soil samples. Here,

the Trust is alleging that the alter ego has stripped the Debtors’ assets so they could not

pay their liabilities. The alleged harm to the Debtors is those liabilities, which are claims

and/or settled claims against the estates. The damages are not related to the actual

pollution or clean-up thereof. The Defendants, if liable, should be responsible for the

damages arising from the corporate misconduct, and here that is the claims alleged

and/or settled against the Debtors’ estates.

        Additionally, as this Court ruled earlier in these cases:

                this Court reads Emoral as setting forth a two-part test for
                determining whether a claim constitutes property of the
                bankruptcy estate: (1) the claim must be one that both existed
                at the commencement of the filing and that the trustee could
                have asserted on his own behalf under applicable state law;
                and (2) the claim must be a general one, with no
                particularized injury arising from it.39

It is law of the case, that this is a “general” claim with no particularized injury. As a

result, and consistent with FirstEnergy Corp., the particularized claim of the underlying


not the creation of coal tar. There is nothing in the record to suggest AGECO was directing the creation of
coal tar at the subsidiaries prior to purchasing them. While AGECO may have sought to merge its
subsidiaries into NYSEG to further its financial improprieties, NYSEG does not allege AGECO did so to
avoid CERCLA liability. Environmental liability for spilling coal tar was not a major concern at the time
these subsidiaries were merged. AGECO’s domination was not used to commit a fraud or wrong against
NYSEG regarding pollution, and domination by itself is not enough to justify veil piercing—it must be
accompanied by a showing of wrongful or unjust action toward the plaintiff.”).
39Clarification Opinion, 571 B.R. at 658 (citing In re Emoral, Inc., 740 F.3d at 879); additional citations
omitted).

                                                    16
            Case 18-50489-CSS      Doc 227      Filed 06/23/20   Page 17 of 33




pollution and resultant clean-up costs (i.e. discovery relating to the soil samples) is

likewise unnecessary.

      Thus, the Court will not expand the scope of discovery to include the bases for the

individualized claims against the Debtors’ estates.

   C. Privilege Claims

      (i)    YPF Defendants’ Privilege Designations

      YPF Defendants purport to rely on privilege applicable to YPF Holdings Inc.

(“YPFH”) or CLH Holdings, Inc. (“CLHH”) as a basis to withhold producing documents

and communications that were prepared by or sent to directors, officers, or employees of

the Debtors to prevent the Trust from using those documents and communications in this

matter. These “shared” employees include the Debtors’ management, including their ex-

Chief Executive Officers, Chief Financial Officers, treasurer, comptroller, Human

Resources director, and Debtors’ successive general counsels. YPF asserts that because

these individuals simultaneously worked for YPFH or CLHH, the holding companies

that held all of the Debtors’ equity, because they were working in their capacity as YPF

employees and not for the Debtors.

      The Trust asserts that the facts on record establish that YPFH and CLHH never

had corporate identity independent of the Debtors and both were merely empty holding

companies for the Debtors’ equity. The Trust further argues that all corporate actions of

YPFH and CLHH related exclusively to management of the Debtors.




                                           17
                 Case 18-50489-CSS             Doc 227      Filed 06/23/20      Page 18 of 33




           YPF replies that each employee wore “two-hats” – and if individuals sent or

received YPF-privileged information in their YPF capacities, the applicable privilege is

not waived. YPF claims that corporate separateness was observed in good faith. YPF

further asserts that it is the nature and content of material that is important and that it

does not matter that similar communications are not privileged; or similar

communications to the same people does not mean that privilege is destroyed as to all

communications.

           Although it is “entirely appropriate for directors of a parent corporation to serve

as directors of its subsidiary, and that fact alone may not serve to expose the parent

corporation to liability for its subsidiary’s acts.”40

                   This recognition that the corporate personalities remain
                   distinct has its corollary in the “well established principle [of
                   corporate law] that directors and officers holding positions
                   with a parent and its subsidiary can and do ‘change hats’ to
                   represent the two corporations separately, despite their
                   common ownership.” Since courts generally presume “that
                   the directors are wearing their ‘subsidiary hats’ and not their
                   ‘parent hats’ when acting for the subsidiary[.]41

However, it is YPF’s burden to show that those individuals were not wearing their

“subsidiary hat.”42




40United States v. Bestfoods, 524 U.S. 51, 69, 118 S. Ct. 1876, 1888, 141 L. Ed. 2d 43 (1998) (internal quotation
marks and citations omitted).
41   Bestfoods, 524 U.S. at 69 (citations omitted).
42 Id. (“The Government would have to show that, despite the general presumption to the contrary, the
officers and directors were acting in their capacities as CPC officers and directors, and not as Ott II officers
and directors, when they committed those acts.”).

                                                       18
              Case 18-50489-CSS         Doc 227        Filed 06/23/20     Page 19 of 33




       To date, YPF has not met this burden and, thus, must produce these documents.

The only argument in Court was that there should not be a blanket waiver of privilege

because these employees wore “two hats,” however, YPF did not produce any

information to show that these individuals were not working in their capacity for the

Debtors at the time of the e-mails and YPF is required to carry that burden. The Court

presumes that these shared employees were acting on behalf of Maxus, as YPF has not

met its burden. As a result, the documents must be produced. To be clear, YPF has not

met its burden to those shared employees regardless of whether they were using a

“Maxus” email.

       (ii)    Trust’s Privilege Designations

               a. Morrison & Foerster Report

       In its Complaint, the Trust refers to a 196-page report prepared by Morrison &

Foerster (“MoFo”) and Zolfo Cooper, dated May 16, 2016 (the “MoFo Report”).43 MoFo

was the Debtors’ counsel and the MoFo Report discusses causes of action against the



43 Morrison and Forrester, along with Zolfo Cooper, were hired by the Special Independent Committee
(“SIC”) of Maxus’ board to evaluate any potential claims against YPF held by Maxus. Complaint at ¶202.
The Complaint refers to the MoFo Report twice in the Complaint:
               204. Even with such glaring limitations, MoFo and Zolfo concluded in a
               196-page report dated May 16, 2016 (the “MoFo Report”), that, while alter
               ego claims are difficult to prove, if a court were to look at the overall
               history and pattern of parent corporation conduct from YPF’s acquisition
               of Maxus and Tierra in 1995 through 2016, there was a reasonable
               likelihood that the court would find alter ego liability.
               205. Despite the MoFo Report, and after a rapid round of negotiations, the
               SIC and YPF agreed upon the settlement of all of the Debtors’ claims
               against YPF for merely $130 million (the “YPF Settlement”), far below the
               reasonably equivalent value of the claims. . . .
Complaint at ¶¶204-205. There are no other references to the MoFo Report in the Complaint.

                                                  19
           Case 18-50489-CSS       Doc 227       Filed 06/23/20   Page 20 of 33




Defendants in anticipation of the Debtors’ Chapter 11 Cases. YPF seeks to discover the

MoFo Report and all drafts thereof. YPF claims that the Debtors waived their privilege

by referring to the MoFo Report twice in a 485-paragraph complaint.

      The Trust asserts that the MoFo Report was intended to demonstrate the conflict

of interest that YPF imposed on the Debtors’ special independent directors depriving

them of authority to prosecute any of the estate claims against YPF and that only minimal

disclosure of MoFo Report does not mean the whole report should be turned over.

Furthermore, the Trust asserts that YPF cannot state any “disadvantage” from not

receiving MoFo Report.

      YPF responds that the MoFo Report is 196-page report and that the complaint

relies upon that report, which is an unequivocal waiver of privilege. YPF continues that

the disclosure of even a part of the contents of a privileged communication surrenders

the privilege as to those communications.

      The Trust replies that using MoFo Report is different than referencing MoFo

Report; and the limited references did not put advice/recommendations from MoFo

report in “view.”

      YPF, in turn, replies that the law does not require “heavy” use of the MoFo report

to in order to waive privilege because the Trust identified the content and conclusions.

YPF asserts that the MoFo Report is the whole basis for the alleged conflict of interest

argument because that is the conclusion in MoFo Report. YPF concludes that the Trust,

in effect, cannot use the MoFo Report as a sword and a shield.


                                            20
                 Case 18-50489-CSS            Doc 227         Filed 06/23/20     Page 21 of 33




           The Trust’s disclosure of the MoFo Report in the Complaint is only a partial

disclosure:

                   It is clear that the disclosure of even a part of the contents of
                   a privileged communication surrenders the privilege as to
                   those communications. However, such a waiver does not
                   open to discovery all communications between attorney and
                   client. The so-called “rule of partial disclosure” limits the
                   waiver to the subject matter of the disclosed communication.
                   The exact extent of the disclosure is guided by the purposes
                   behind the rule: fairness and discouraging use of the attorney-
                   client privilege as a litigation weapon.44

In Interfaith Housing of Delaware, Inc. vs. Town of Georgetown,45 the plaintiff proposed to

purchase and develop low-income housing.                         After a public hearing, the planning

commission approved the development plan with numerous conditions. The developer

asserted that the conditions were racially motivated and imposed without authority.

During his deposition, the defendant, a member of the planning commission, discussed

a statement which had been attributed to him in a newspaper article. The plaintiff

claimed that defendant Tyndall’s statement constituted a waiver of the attorney-client

privilege with respect to the Town Council’s authority to adopt all twelve conditions

imposed upon the development project. The defendant responded that his statements

were not a waiver because they were not “clear and intentional.” The court held that the

statements were voluntary and that “Tyndall disclosed a significant part of the Town

Solicitor’s legal advice without compulsion or asserting the privilege, he waived the




44   Citadel Holding Corp. v. Roven, 603 A.2d 818, 825 (Del. 1992) (citations omitted).
45   Interfaith Hous. Delaware, Inc. v. Town of Georgetown, 841 F. Supp. 1393 (D. Del. 1994).

                                                         21
                    Case 18-50489-CSS        Doc 227      Filed 06/23/20   Page 22 of 33




attorney-client privilege as to the subject matter of his statement.”46 The Court’s ruling,

however, was narrow.

                       At the time Tyndall waived the attorney-client privilege, he
                       stated the Town Council had to “eliminate that Section 8 or
                       stipulation 8 from the proposals.” Based on this statement,
                       the Court holds the subject matter of Tyndall’s waiver of the
                       attorney-client privilege is limited to stipulation or condition
                       8; it does not reach the other stipulations or conditions.47

Here, there were two references to the MoFo Report in a lengthy Complaint – with only

one of those references relating to the MoFo Report’s conclusions regarding the alter-ego

claims being asserted against the Defendants. The Court finds that this is not even “light

use” of the MoFo Report and the privilege was not waived by such limited use in the

Complaint. This is not akin to the statements made regarding the Town Counsel’s

decision making in Interfaith Housing of Delaware. The only mention of substance is a

conclusion, which is the same as the alleged counts in the Complaint. As a result, there

is nothing to be gleaned from the reference in the Complaint that is not subject of the

Complaint in and of itself – there is no rationale, or facts, or anything other than a

conclusion. As a result, the Court finds that there was no waiver of privilege and the

MoFo Report or drafts thereof need not be disclosed.

                       b. Common Interest Privilege Asserted by the Trust

           YPF disputes the propriety of certain categories or common interest privilege,

pursuant to which the Trust has withheld documents regarding communications



46   Id. at 1398-99.
47   Id. at 1399.

                                                     22
             Case 18-50489-CSS     Doc 227       Filed 06/23/20   Page 23 of 33




between the Debtors and the Official Committee of Unsecured Creditors (“OCC”). The

Trust asserts that communications should remain privileged because they go to

preservation and maximization of the estate’s main asset (the causes of actions against

Defendants). YPF asserts that two time periods could not possibly be covered by the

“common interest privilege” because, at those times, the Debtors and the OCC were

adverse to one another.

       The common-interest privilege is a waiver exception to the attorney-client

privilege.

              The attorney-client privilege” is a common-law privilege that
              “protects communications between attorneys and clients
              from compelled disclosure.” In order for the privilege to
              apply, there must be “(1) a communication (2) made between
              privileged persons (3) in confidence (4) for the purpose of
              obtaining or providing legal assistance for the client.” The
              party asserting the privilege bears the burden of establishing
              the requisite elements. A communication is only privileged if
              made in confidence. If “persons other than the client, its
              attorney, or their agents are present, the communication is not
              made in confidence.” Further, “if a client subsequently shares
              a privileged communication with a third party, then it is no
              longer confidential, and the privilege ceases to protect it.”

              The common interest doctrine is an exception to the general
              rule that voluntary disclosure to a third party of purportedly
              privileged information waives the privilege. The privilege
              protects “all communications shared within a proper
              ‘community of interest.’” The interests “must be ‘identical,
              not similar, and be legal, not solely commercial.’”
              Additionally, to show that the members of the community are
              “allied in a common legal cause,” the party asserting the
              privilege bears the burden of showing “that the disclosures




                                            23
                 Case 18-50489-CSS             Doc 227     Filed 06/23/20     Page 24 of 33




                   would not have been made but for the sake of securing,
                   advancing, or supplying legal representation.”48

Although a written agreement is evidence of such common interest, it is not necessary.49

The Third Circuit has stated that “the community-of-interest privilege allows attorneys

representing different clients with similar legal interests to share information without

having to disclose it to others. It applies in civil and criminal litigation, and even in purely

transactional contexts.”50

           Defendants assert that the Debtors and the OCC could not have a common interest

during two distinct time-periods:

                   (1) Category 7 – August 19, 2016 through December 15, 2016

           YPF claims that the Debtors and OCC could not have shared a common interest

privilege between August 19, 2016 and December 15, 2016 (“Category 7 Time Period”)

because Debtors and OCC were adverse to one another. During this time Debtors and

YPF entered into a settlement for $130 million (the “YPF Settlement”) and the Debtors

filed a motion to approve the settlement51 (the “9019 Motion”) and proposed plan which

included the YPF Settlement52 (the “YPF Plan”). OCC argued against approval of the

9019 Motion and YPF Plan claiming that the settlement with YPF was inadequate and


48TC Tech. LLC v. Sprint Corp., No. 16-CV-153-RGA, 2018 WL 6584122, at *2 (D. Del. Dec. 13, 2018) (citations
and footnotes omitted).
49 Id. at *5 (“I did not set a firm rule that parties must have a written agreement or have filed suit to share
a legal interest. Rather, I merely considered the lack of an agreement or suit as evidence of the lack of a
shared interest.”).
50In re Teleglobe Commc’ns Corp., 493 F.3d 345, 364 (3d Cir. 2007), as amended (Oct. 12, 2007) (citations
omitted).
51   D.I. 300 (later withdrawn, see, D.I. 1260).
52   D.I. 697.

                                                      24
                Case 18-50489-CSS           Doc 227        Filed 06/23/20   Page 25 of 33




below range of reasonableness. On April 24, 2017, the Debtors withdraw the 9019 Motion

and filed an amended plan which no longer contained the YPF Settlement.53 YPF asserts

that it was after the withdrawal of the 9019 Motion that the Debtors and OCC aligned.

          While the Trust agrees that the OCC was adverse to the YPF Settlement, the

adversity is not preclusive of having other similar interests. The Trust asserts that it

withheld documents on the matters where the Debtors and the OCC were not adverse to

one another during the Category 7 Time Period.

          YPF asserts that “common interest” only exists insofar as interests are identical; if

not, then the common interest loses any privilege. YPF continues that as to all issues of

plan modifications and corporate governance during the Category 7 Time Period, the

time during which the YPF Settlement was being pursued by the Debtors, then it is not

conceivable that the Debtors (and now the Trust asserting in the shoes of the Debtors)

and the OCC can assert a “common interest,” because the OCC was actively opposing

the YPF Settlement.

                  (2) Category 9 – Petition Date (June 17, 2016) through April 28, 2017

          YPF also asserts that communications between the Petition Date and April 28, 2017

(“Category 9 Time Period”), among the Debtors, MoFo, Zolfo, OCC and White & Case

also cannot be withheld under the common interest privilege. The Trust withheld

documents stating that “[c]ommunications and/or documents relating to environmental

liabilities shared by the Debtors and OCC, related remediation obligations and



53   See D.I. 1260 and amended plan, D.I. 1056, 1209, 1231, and 1451.

                                                      25
              Case 18-50489-CSS             Doc 227         Filed 06/23/20      Page 26 of 33




expenditures, and/or Site Transition Agreement” for the period June 19, 2016 through

March 27, 2017 among the Debtors, MoFo, Zolfo, OCC and White & Case.

        YPF asserts that several arguments in support of its position. First, as discussed

above, prior to the withdrawal of the 9019 Motion on April 24, 2017, OCC’s legal interests

were adverse to the Debtors’ legal interests. Second, the lack of a shared common interest

between the Debtors and OCC is evidenced by the Site Transition Agreement, by and

between the Debtors and Glenn Spring Holdings, Inc. (acting for the benefit of OCC) and

executed on March 28, 2017. The Debtors in their motion to approve the Site Transition

Agreement stated that the Debtors and the OCC had been negotiating for two months

(i.e. January 2017). Third, during this time period the OCC filed four identical proofs of

claims in the amount of $579 million, plus contingent and/or unliquidated amounts,

against Tierra (Claim Nos. 316 and 408) and Maxus (Claim Nos. 320 and 413). YPF asserts

that the filing of a proof of claim is akin to filing a complaint, and that it is evidence of

the adversity between the parties. Fourth, the Debtors and OCC entered into a “joint

defense and common interest agreement” on July 14, 2017 (“JDA”), which states that it

dates back to April 28, 2017.54             Furthermore, YPF asserts that negotiations on Site

Transition Agreement did not begin until January 2017 – so there could not have been a




54 D.I. 217, Exh. H (Paragraph 15 of the JDA reads: “Each of the Parties agrees that, to the extent its attorneys
have already been in communication or had any discussions with attorneys for any of the other Parties,
dating back to April 28, 2018, about matters related to the Claims their communications, discussions, and
work product have been and are subject to the attorney-client privilege, joint defense privilege, common
interest doctrine, and business strategies doctrine and are specifically incorporated herein.”).

                                                       26
                   Case 18-50489-CSS            Doc 227         Filed 06/23/20   Page 27 of 33




common interest for the period from the Petition Date (June 17, 2016) through March 27,

2017.

           The Trust replies that the Debtors and OCC, in fact, had a 30-year commonality of

interest relating to certain environmental liabilities (not just limited to the Site Transition

Agreement), and that negotiations between the Debtors and the OCC were continual and

ongoing throughout their entire history, which now results in a common interest

privilege.

           YPF replied that Debtors and OCC were opposing each other with respect to the

conduct and progress of Chapter 11 proceedings; and OCC had been actively suing

Debtors in the NJ Action for years regarding environmental liability and remediation

obligations.

           In re Leslie Controls, Inc.55 involved a discovery dispute between insurers and the

debtor over whether a legal memorandum shared by the debtor pre-petition with an ad

hoc committee of asbestos plaintiffs (the “Ad Hoc Committee”) and the debtor’s

proposed future claimants’ representative (the “Pre-Petition FCR”) was protected from

discovery by the insurers under the common interest doctrine.56 The legal memorandum

was prepared by insurance coverage counsel for the debtor providing advice with respect

to the effect of the insurers’ likely position on insurance recoveries in bankruptcy. 57 The

debtor ultimately determined that a bankruptcy filing was necessary to deal with


55   In re Leslie Controls, Inc., 437 B.R. 493 (Bankr. D. Del. 2010).
56   Id. at 495.
57   Id.

                                                           27
                   Case 18-50489-CSS   Doc 227      Filed 06/23/20   Page 28 of 33




mounting liabilities from asbestos personal injury lawsuits and, pre-filing, began

negotiations with the Ad Hoc Committee and the Pre-Petition FCR to develop a

consensual plan of reorganization—those negotiations were successful and the plan of

reorganization, which the insurers objected to, was then pending before the court.58 The

insurers sought to discover the memorandum and emails regarding the memorandum—

all of which occurred prior to the bankruptcy filing and several occurred prior to a

proposed settlement.59

           The Leslie Controls court noted that “[b]roadly speaking, these cases stand for the

proposition that the party invoking the common interest doctrine must present evidence

that a legal interest is implicated. If such a legal interest is established then the common

interest doctrine will apply (assuming the other elements of the test are met) even if there

are separate or overlapping commercial interests.”60 The insurers had argued that the

debtor, the Ad Hoc Committee, and the Pre-Petition FCR were adversaries on the issue

of insurance proceeds since the information was shared pre-petition and prior to those

parties reaching an agreement on the terms of a plan of reorganization. 61 But the court

noted that “the common interest privilege does not require a complete unity of interests

among the participants, but it is limited by the scope of the parties’ common interest.”62

Regardless of the ongoing negotiations at the time of the communications, the court

58   Id. at 495-96.
59   Id. at 496.
60   Id. at 500.
61   Id. at 498.
62   Id. at 500.

                                               28
                   Case 18-50489-CSS        Doc 227      Filed 06/23/20   Page 29 of 33




found the operative question was “whether the Debtor shared information related to the

parties’ common legal interest against the insured, their “common enemy.”63 The court

held that while the debtor, the Ad Hoc Committee, and the Pre-Petition FCR had

conflicting interests in the sense that each desired to obtain the largest share of the

debtor’s assets possible, the parties “shared a common interest in maximizing the asset

pool, which would include insurance proceeds . . . the size of the pie and the size of the

pieces are two separate questions. The parties are in accord as to the former and

adversaries as to the latter.”64 Thus, because the information contained in the documents

went to the size of the asset pool—a matter of common interest—a common legal interest

existed and the communications were shielded by the common interest doctrine.65 The

Leslie Controls court also held:

                      The common interest exception does not protect information
                      exchanged among parties simply because they are
                      negotiating toward what they hope will be an agreement.
                      During negotiations, adverse parties have no common
                      interest, and indeed, their interests are in conflict—each party
                      wants to get the best deal from the other, and to the extent
                      that one succeeds in its goal, the other suffers. As a result,
                      until an agreement is actually reached, it is not objectively
                      reasonable for a negotiating party to believe that a
                      communication of privileged material to other negotiating
                      parties “was confidential” and thus protected by the common
                      interest privilege because, while negotiating parties may all
                      have hoped for a successful outcome each side is representing




63   Id. at 502.
64   Id.
65   Id. at 502-03.

                                                    29
                Case 18-50489-CSS            Doc 227        Filed 06/23/20   Page 30 of 33




                  its or their own interest, and a successful outcome was not
                  assured.66

Here, the facts are remarkably similar to Leslie Controls, the Debtors and the OCC were

negotiating and eventually reaching a settlement against which included withdrawal

from the proposed settlement with the Defendants, litigation against the Defendants, and

a consensual plan of reorganization between the Debtors and the OCC – all against their

“common enemy,” the Defendants.

          Additionally, the complexity of a bankruptcy case, the numerous moving parts,

the multitude of motions on different topics and the negotiations between the debtors

and official committees cannot be downplayed. This is not a simple three-party litigation.

Hundreds of parties were involved in these cases. It is not surprising that the Debtors

would be discussing case strategy with the OCC from the inception of the OCC.

Although, at the time, the Debtors were in settlement with the now-Defendants, it is not

the least bit alarming that the Debtors were also having discussions with the OCC, which

ultimately led the Debtors to withdraw the settlement with the Defendants and pursue

litigation.      Furthermore, the agreements between the Debtors and the OCC were

eventually approved by the Court – they were not failed negotiations.67 As a result, the

documents are protected by the common interest doctrine and the Court will not order

production of these documents.



66   Id. at 501 (citations, quotations marks and modifications omitted).
67 Furthermore, such common interests were legal in nature as they sought to reach agreement on a
proposed plan of reorganization and approval of the Site Transition Agreement. See, e.g., In re Simplexity,
LLC, 584 B.R. 495, 501 (Bankr. D. Del. 2018) (finding that there was a financial common interest but not a
legal common interest).

                                                       30
            Case 18-50489-CSS       Doc 227      Filed 06/23/20   Page 31 of 33




       D.       Production Deficiencies

                (i) Repsol

       There appears to be a dispute over whether and to what extent Repsol must review

and produce documents pre-dating the NJ Action discovery cut-off. It appears that the

Trust has requested that Repsol include additional search terms related to the NJ Action.

Repsol claims that it is “too late” to add additional search terms because Repsol was

substantially completed with production of documents and the Trust waited nearly four

months to question whether Repsol applied the “Agreed-Upon Search Terms” to the NJ

Documents.

       The Trust does not agree regarding Repsol’s production of pre-2012 documents.

The Trust claims that the parties have engaged in discussions regarding targeted search

terms for Repsol to apply to such documents and have reached a workable compromise

such that the Court does not need to be involved at this time.

       As such, and although raised in the letters presented to the Court, this is not ripe

for decision.

                (ii) YPF

       Furthermore, the Trust asserts that YPF has not produced documents similar to

the sample documents in March 18, 2020 discovery dispute. The Trust disputes whether

YPF’s production is “substantially complete” based on an alleged subset of documents

that YPF hand-picked. YPF replies that they need additional information as this is a

wholesale objection and YPF has no understanding of what was not produced.




                                            31
             Case 18-50489-CSS     Doc 227      Filed 06/23/20   Page 32 of 33




       This issue was not discussed at oral argument and the Court does not have enough

information to make a decision at this time.        As a result, and without requesting

additional information on this issue, the Court will not require this production - without

prejudice.

              (ii)   Return of Laptops

       YPF asserts that the Trust has nine YPF laptops that should be returned to YPF.

YPF asserts that there is no legitimate reason for the Trust not to return these laptops.

The Trust responded that these are not YPF laptops but that they belonged to Maxus

employees. Furthermore, the Trust asserts that these laptops were used to search for

discoverable documents and that such documents were produced to YPF.

       As the laptops were used by Maxus employees in their roles for Maxus, and all

documents on the laptops were searched in the discovery process, the Trust does not have

to turn over the laptops.

                                    CONCLUSION

       For the reasons set forth above, the Court will (i) limit the number of fact

depositions to 20 per side; (ii) will not allow discovery related to the underlying

environmental claims; (iii) reject the “two-hat” basis for withholding production of

documents and communications on the basis of privilege claimed by YPF, and require

production; (iv) uphold the assertion of privilege relating to the MoFo Report; (v) uphold

the privilege of the Trust under the common interest privilege, notwithstanding

disclosures and communications to the UCC; (vi) not require production of documents



                                           32
           Case 18-50489-CSS      Doc 227      Filed 06/23/20   Page 33 of 33




related to alleged production deficiencies asserted by the Trust; and (vii) not require

turnover of the laptops.

      Furthermore, the Case Scheduling Order must be amended pursuant to the rulings

set forth herein. The Court requires that the parties meet and confer and submit an

amended Case Scheduling Order within 30 days of the date hereof. If the parties are

unable to agree regarding an amended Case Scheduling Order, the parties shall submit

dueling proposed orders within 30 days of the date hereof.

      An order will be entered.




                                          33
